Citation Nr: 1604486	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include pes planus.  

2.  Entitlement to service connection for arthritis, right foot.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for acid reflux.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial compensable rating for residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to June 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.

In a July 2015 rating decision, the RO granted service connection for pseudofolliculitis barbae and denied service connection for plantar fasciitis, high blood pressure, sleep apnea, low testosterone, and erectile dysfunction.  As discussed further below, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider the diagnosis of plantar fasciitis as part of the claim for a bilateral foot condition which is on appeal.

The Veteran submitted additional evidence in September 2015, apparently regarding his claimed sleep apnea.  Neither the Veteran nor his representative, however have expressed disagreement with the June 2015 rating decision or.  While special wording is not required, a notice of disagreement (NOD) must express disagreement with a specific determination of the RO and reflect a desire for appellate review. 38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The Veteran is advised that, if he wishes to appeal any of the matters decided in the July 2015 decision, he has until one year from the date of the July 2015 letter advising him of the rating decision to file an NOD regarding these claims.  As discussed further below, the claim for plantar fasciitis is being considered part of the claim for a bilateral foot condition which is on appeal.

The issues of entitlement to service connection for a bilateral foot condition, right foot arthritis, a left knee disability, acid reflux, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his tinnitus has been shown to have been incurred during active service with symptoms ever since separation. 

2.  The right middle finger disability with osteoarthrosis has been productive of pain on motion. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a disability rating of 10 percent, but not more, for residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5229 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The claim for service connection for tinnitus is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  

The appeal for an increased rating for residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis, arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the January 2010 notice included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issue on appeal was readjudicated in the September 2012 statement of the case (SOC) and the March 2013 supplemental SOC.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, and November 2015 Board hearing transcript are of record.  Moreover, the Veteran was also afforded VA examinations for his right middle finger disability in September 2010 and February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2010 and February 2013 VA examinations of record are adequate and addressed all the relevant rating criteria for the right middle finger.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his right middle finger disability since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.



Tinnitus

Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Fountain v. McDonald, 27 Vet. App. 258   (2015)..  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran asserts that he has experienced ringing in his ears in service which has progressively gotten worse since service.  See November 2015 Board hearing transcript and November 2015 private audiological evaluation.  

During the June 2010 VA examination, the Veteran reported that he was exposed to acoustic trauma in service from flight line and airplanes while working in service.  The Veteran denied significant non-military occupational or recreation noise exposure.  He described a light ringing that lingers for a few minutes after exposure to loud noise.

Service treatment records are absent any complaints or treatment related to hearing problems, to include tinnitus.  Indeed, the November 1999 Dental patient medical history did not document any hearing problems.  The report also included the Veteran's statement that he was in "good" health.  According to an in-service April 2000 preventative health assessment, the Veteran indicated that he had jobs or hobbies which involve exposure to chemical, dust or loud noises.  It was also noted that he wore proper gear.  Again, he stated he was in good health.  

Post-service, the Veteran filed a claim for service connection for tinnitus in 2009, over 9 years after separation.  The earliest medical evidence of record since discharge reflecting a diagnosis of tinnitus is in the June 2010 VA examination report.

The June 2010 VA audiologist opined that the "tinnitus" described by the Veteran is less likely than not a result of noise exposure during military service.  He further stated that the Veteran's hearing is well within normal limits.  However, a more recent November 2015 private audiogram reflects some hearing loss.  The Board finds that the June 2010 VA examination report is inadequate because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

The November 2015 private audiological evaluation also noted that the Veteran had tinnitus in the left ear.  It was also noted that the Veteran had noise exposure from flight deck during military service and that his tinnitus has progressively worsened over several years.  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  As noted above, the Veteran has reported in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has stated that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.  No probative opinion to the contrary is of record.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).  

Residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis

Disability Rating Laws and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v . West, 12 Vet. App. 119 (1999).

The Veteran's residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis, have been rated as noncompensable under Diagnostic Code 5229.  Under that code, for both the major and minor side, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015). 

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In a statement received in November 2012, the Veteran complained of pain in his right middle finger and difficulty with grip at times.  During the November 2015 Board hearing, the Veteran reported that his finger throbs and would lock up, especially during cold weather.  The Veteran denied having problems closing his hand all the way, but he stated that it flares up.  

A September 2010 VA examination report reflects that the Veteran complained of swelling in his right middle finger lasting up to four hours.  He also reported stiffness associated with cold weather.  The Veteran stated that he took acetaminophen, but used no adaptive or assistive devices.  The examiner noted that the Veteran was right-hand dominant.  

Upon examination, there was no scar and no ankylosing.  There was no limitation in flexion and no gap (0 cm.) between the tip of the thumb and fingers or between the tip of the fingers and the proximal transverse crease of the palm.  Grip strength was symmetrical and equal.  With repetitive motion, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination.  Imaging of the hands showed a tiny osteophyte about the dorsal aspect of the base of the mid phalanx of the middle finger and suggestion of very slight joint space narrowing in the PIP (proximal interphalangeal) joint of the middle finger.  The diagnosis at that time was finger strain, intermittent, osteoarthrosis.

The February 2013 VA examination report reflects that the Veteran complained of pain in the PIP joint and swelling.  He also reported flare-ups about 2 to 3 times per week and reported difficulty with prolonged excess gripping.  The Veteran complained of stiffness and occasional locking and noticed a dexterity change with gripping and fine manipulation.  It was also noted that the Veteran occasionally wears an ace wrap if he is having increased pain.  

Upon examination there was no limitation in flexion or extension and no gap (0 cm.) between the thumb pad and fingers or between the tips of the fingers to the proximal transverse crease of the palm.  With repetitive motion, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination.  Although the Veteran demonstrated pain on motion and pain to palpation in the right hand, the examiner also noted that the Veteran did not have any functional loss, functional impairment, or additional limitation in range of motion of the right middle finger following repetitive testing.  There was no ankylosis of the right middle finger.  

The examiner also noted that previous x-rays showed mild degenerative changes of the PIP joint on the right middle finger.  Regarding functional impact, the examiner stated that the Veteran is able to do his job but has to occasionally alter his use of the right hand and it slows his pace.  

As the evidence shows the Veteran is right handed, the Board considers the right hand to be the major extremity.  38 C.F.R. § 4.69. 

Under Diagnostic Code 5229, which addresses evaluation of limitation of motion of the middle finger, a noncompensable (or zero percent) evaluation is assigned where there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees. 38 C.F.R. § 4.71a.  The VA examination reports both reflect that there was no limitation in extension and no gap between the tips of the fingers to the proximal transverse crease of the palm  Thus, the evidence reflects that a compensable rating is not warranted under Diagnostic Code 5229.  

Next, the Board has considered whether any alternative diagnostic code would allow for an initial compensable evaluation for the Veteran's right middle finger disability.  As the Veteran's finger is not amputated at the proximal interphalangeal joint or proximal thereto, a rating under DC 5154 is not warranted.  Moreover, the evidence does not reflect that the Veteran's disability severity is akin to amputation, especially, as the Veteran has full range of motion.  Additionally, as VA examinations in September 2010 and in February 2013 show the Veteran's right middle finger is not ankylosed, a rating under Diagnostic Code 5226 is not warranted. 

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although the Veteran reported flare-ups with swelling and pain, the Veteran has not been shown to have any functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups".  As discussed above, throughout the appeal period, the Veteran has had painful motion, but has been able to use his right middle finger as well as the rest of his fingers and his hand.  On VA examination in February 2013, the examiner opined that the Veteran's right middle finger had some functional impact, but he is able to do his job. 

Under 38 C.F.R. § 4.59, a minimal compensable rating is provided for actually painful, unstable or malaligned joints, due to healed injury. 38 C.F.R. § 4.59.  Here, medical evidence of record also indicates pain on motion, the evidence overall shows that the Veteran has painful motion in his right middle finger.  Further, there is x-ray evidence of degenerative changes in the right middle finger.  Thus the Board finds that throughout the appeal period the Veteran has had painful motion and a 10 percent rating is warranted for the right middle finger for the entire appeal period.  See 38 C.F.R. § 4.59. 

The Board also has considered whether a rating higher than 10 percent may be assigned.  The Veteran is competent to describe his observations and the Board finds his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals, as discussed above do not support a higher rating or any more separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

The criteria for an initial rating of 10 percent for residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis, have been met for the entire appeal period.  As the criteria for an initial rating higher than 10 percent have not been demonstrated during the appeal period, the preponderance of the evidence is against the claim for a higher rating and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Veteran's service-connected right middle finger disability has affected his occupational activities.  The February 2013 VA examination report shows that the examiner addressed the functional impact, stating that the Veteran is able to do his job but has to occasionally alter his use of the right hand and it slows his pace.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The Board has considered the functional and occupational impairment of the service-connected residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis.  However, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the evidence raises the question of entitlement to an extraschedular rating , the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, initially, there must be a comparison between the symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis.  The Board finds that the Veteran's service-connected residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis, are manifested by painful motion and associated functional impairment.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board finds that the Veteran has not identified any symptoms that are beyond the contemplation of impairment associated with his right middle finger disability.  

Because the schedular rating criteria are adequate to rate the Veteran's right middle finger disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

An inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the evidence of record.  The record indicates that the Veteran is employed.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tinnitus is granted.

An evaluation of 10 percent for residuals, dislocation of proximal interphalangeal joint, right middle finger with osteoarthrosis, is granted.  


REMAND

Bilateral hearing loss 

The Veteran has asserted that he has a current bilateral hearing loss disability that began during service after exposure to noise while on the flight line.  
Service treatment records are negative for a diagnosis of or treatment for hearing loss disability.  

The Board has considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  The Veteran's reported duties comport with the nature of his active duty service and his duty station.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence. 

Post-service VA audiology examination results dated in June 2010 show that the Veteran did not have a hearing loss disability for VA compensation purposes in either ear.  However, the Veteran submitted a November 2015 private audiogram that shows a potential hearing loss disability for VA compensation purposes based.  Maryland CNC speech recognition testing was not utilized.

On remand, the Vetera should be afforded an additional VA examination in order to clarify the current nature and etiology of the Veteran's claimed bilateral hearing loss disability. In addition, the November 2015 private audiogram report included a graphical representation of the audiometric evaluation without interpretations of the graph.    

Bilateral foot condition/ right foot arthritis

Private and VA treatment reports reflect that the Veteran has plantar fasciitis and plantar calcaneal spurs.  Imaging studies associated with the September 2010 VA examination show bilateral Achilles spurs noted on the calcaneus on each foot.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider the diagnosis of plantar fasciitis and findings of calcaneal spurs as part of the claim on appeal.  

The Board notes that pes planus was noted at entry on the Veteran's enlistment examination in May 1994.  Therefore, pes planus will be considered based on a theory of aggravation of a preexisting disability.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153.  

In this regard the Veteran was afforded a VA examination in September 2010.  At that time, the examiner diagnosed pes planus, bipedal, and proposed that it is at least as likely as not the result of military service.  The examiner stated that while chronicity of the foot condition was not established in the record, the Veteran was seen for foot pain in service, and the significance of the pes planus is such that it probably occurred during his six years of military service.  Upon our request for a clarification of the examiner's opinion, in a December 2010 addendum, a reviewing VA examiner noted that pes planus was shown at enlistment, and observed that service treatment records do not show subsequent reference to or treatment of this condition during service.  The examiner noted treatment for the left great toe contusion, with draining of a hematoma, and the pain attributed to a right ingrown toenail.  The reviewing examiner opined that the asymptomatic pes planus shown on the enlistment examination remained asymptomatic, and was not aggravated by military service; the examiner noted that the service records are silent for treatment of this condition, and post-service medical records do not show evidence of treatment for a foot condition until 2007.

Regarding the Veteran's plantar fasciitis, the examiner indicated that there is no indication what this was related to service but did not provide any additional rationale other than the absence of plantar fasciitis noted service.  Specifically, it was not discussed why any absence of plantar fasciitis in service would preclude a relationship between a later onset of plantar fasciitis and any in-service event.  Additionally, the examiner did not discuss the significance, if any, of the calcaneal spurs noted on x-ray.  

Based on the foregoing, an addendum opinion is needed to address whether the preexisting pes planus was aggravated by service and/or whether any other currently present foot condition was incurred in or otherwise related to service.

Left knee disability/ acid reflux

As for the service connection claims for a left knee disability and acid reflux, the Board finds that additional development is necessary before a decision on the merits of the claims can be reached.  According to the November 2015 Board hearing transcript, the Veteran reported having left knee problems and acid reflux since service.

The Veteran's available service treatment records are negative for complaints, treatment or a diagnosis relating to any left knee disability.  However, the Veteran reported that he aggravated his knee during training in service.  

Regarding the claim for acid reflux, service treatment records reflect that the Veteran was diagnosed and treated for gastritis and gastroenteritis in March 1997.  Nexium is listed in the Veteran's current medications in his private treatment records.  The Veteran also submitted a November 2015 private esophagogastroduodenoscopy (EGD) images, which include handwritten notations of ulcer and hiatal hernia.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, no VA examination has been conducted in conjunction with the Veteran's claimed left knee disability or acid reflux.  In light of the evidence currently on file, the threshold requirements discussed in McLendon are met, warranting examination(s) in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Treatment records

Finally, the most recent VA treatment records associated with the claims file are dated in June 2014.  On remand, updated VA records dated from June 2014 to the present, to include from the Ft. Worth VA Outpatient Clinic (OPC) must be obtained and associated with the record.  The Veteran reported that he is followed by outside physicians for many of his disabilities.  After obtaining any necessary authorization, all records from the identified outside providers must be obtained and associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  All attempts to secure this evidence must be documented in the record by the AOJ. 

2.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all records from the Ft. Worth VA OPC, dated from June 2014 to the present. 

3.  After all outstanding records have been associated with the claims file, refer the case to the VA examiner who conducted the January 2010 VA Feet examination (or a suitable substitute) for a supplemental medical opinion.  The entire record must also be provided to the examiner.  A new examination is not required unless deemed to be necessary by the assigned examiner(s).  The examiner should identify all current foot disorders, to include arthritis if present.  

a.  The examiner is asked to opine as to whether it is as least as likely as not that the Veteran's pes planus, noted upon the May 1994 entrance examination, was aggravated (i.e., permanently worsened) during service.  If so, was any increase clearly and unmistakably (obviously, manifestly, and undebatably) due to the natural progress of the disease?

b.  The examiner is asked to state whether the Veteran currently has any arthritis affecting either foot, and if so, whether it is at least as likely as not that any currently diagnosed arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service.

c.  For any additional foot disorder diagnosed, to include plantar fasciitis, the examiner is asked to address whether it is at least as likely as not that the disorder had its onset in service or is otherwise related to service.  

The examiner should note the Veteran's assertions of in-service foot pain as conceded as well as take into account his lay statements regarding onset and symptoms.

The absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A complete rationale should be given for any opinion expressed. 

4.  Schedule the Veteran for a VA audiology examination.  The entire record must also be provided to the examiner.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not that any currently diagnosed hearing loss had onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service. 

The examiner should note the Veteran's assertions of in-service acoustic trauma as conceded as well as take into account his lay statements regarding onset and symptoms.

The absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A complete rationale should be given for any opinion expressed. 

5.  Schedule the Veteran for the appropriate VA examination(s) regarding the claimed left knee disability and acid reflux.  The entire record shall be made available to the examiner.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail. 

a.  The examiner is asked to identify and diagnose any currently manifested left knee disability and/or acid reflux, describing the symptomatology associated with the diagnosed disorder(s) to the extent possible. 

b.  For each diagnosed disability, the examiner is asked to address whether it is at least as likely as not that the disorder had its onset in service or is otherwise related to service.  

The examiner is requested to consider and address in the examination report the service treatment records, including March 1997 treatment, regarding gastroenteritis and gastritis, the Veteran's lay statements relating to his left knee in service, and his reported symptoms in service and since service. 

A complete rationale should be given for any opinion expressed. 

6.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


